Citation Nr: 0336292	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  00-01 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a right 
elbow injury with traumatic arthritis, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the veteran's claim for an increased 
rating for residuals of a right elbow injury with traumatic 
arthritis.  

The Board issued a decision in July 2002 also denying the 
claim for a higher rating, and the veteran appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  After 
considering a joint motion for remand, the Court issued an 
order in June 2003 vacating the Board's decision and 
remanding the case for further development and readjudication 
in compliance with the directives specified.  This included 
adjudicating an additional claim for service connection for 
right ulnar nerve impairment as proximately due to or the 
result of, or having been aggravated by, the service-
connected residuals of the right elbow injury with traumatic 
arthritis.  This additional issue has not been adjudicated by 
the RO in the first instance.  So the Board, in turn, must 
remand the case to the RO to comply with the Court's order.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was signed into law on November 9, 2000, and 
implementing VA regulations were published and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
Act and implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  This includes notifying the claimant of the 
evidence he or she is personally responsible for submitting 
and what evidence VA will obtain for him or her, if 
identified.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Charles v. Principi, 16 Vet. App. 370 (2002).  

The veteran has not been notified of the VCAA by the RO.  

In a decision very recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 23, 2003) (PVA), 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (DAV) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to comply with 
the VCAA and inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  



A September 2000 report from Dr. Callahan indicates the 
veteran had had electrodiagnostic studies performed by Dr. S. 
David Miller at Buffalo General Hospital in July 2000.  The 
RO should contact all three of these sources to obtain 
all post-service records relative to the veteran's right 
upper extremity.  Also, the veteran should be requested to 
specify all other, VA and non-VA, post-service treatment that 
he has received for the disability affecting his right upper 
extremity.  

The Court approved joint motion for remand also indicates the 
veteran must be scheduled for a comprehensive VA examination.  
And the evaluation must include additional electrodiagnostic 
studies of his right upper extremity.  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  Send the veteran a statement of the case 
(SOC) concerning the additional issue of his 
purported entitlement to service connection for 
right ulnar nerve impairment, claimed as 
proximately due to or the result of, or having 
been aggravated by, his service-connected 
residuals of the right elbow injury with 
traumatic arthritis.  Also advise him and his 
representative that a timely substantive appeal, 
such as a VA Form 9 or equivalent statement, 
still must be submitted in response to the SOC to 
"perfect" an appeal to the Board concerning this 
additional issue.  They also must be advised of 
the time period in which to perfect an appeal.  
And if, and only if, a timely appeal is perfected 
as to this additional claim should it be returned 
to the Board.

2.  Also review the claims file and ensure that 
all notification and development action required 
by the VCAA and implementing VA regulations is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 are fully complied 
with and satisfied, to include the new notice 
obligations in accordance with the recent 
decision in PVA, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent. 

3.  As well, request that the veteran clarify the 
places and approximate dates of all VA and non-VA 
post-service treatment, evaluation and/or 
hospitalization for his right upper extremity 
disability.  Obtain those records and associate 
them with the other evidence in his claims file.  
This includes, but is not limited to, all post-
service records from Dr. Callahan, Dr. S. David 
Miller, and the Buffalo General Hospital.  

4.  After completing the above development, make 
arrangements with the appropriate VA medical 
facility for the veteran to undergo a VA 
examination to obtain a medical opinion 
concerning the nature, etiology, and probable 
time of onset of any right ulnar neuropathy and 
to determine the extent and severity of the 
service-connected residuals of his right elbow 
injury with traumatic arthritis.  

This examination must include the results of 
electrodiagnostic testing of the right upper 
extremity.  

The VA examiner should indicate whether it is 
at least as likely as not that any right ulnar 
neuropathy currently present is proximately due 
to or the result of the veteran's service-
connected residuals of the right elbow injury, 
to include his traumatic arthritis.  (Note:  
this latter question includes indicating 
whether it is at least as likely as not that 
the service-connected right elbow disorder has 
aggravated any right ulnar neuropathy, but only 
to the extent above and beyond the level of 
impairment existing prior to the aggravation.)

The past electrodiagnostic testing and the 
diagnosis rendered on VA examination in 
December 2000 should be reviewed and any 
inconsistencies between the findings, diagnoses 
or opinions should be explained.  A complete 
rationale for all opinions should be provided.  

If no opinion can be rendered, explain why this 
is not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

5.  Then readjudicate the claim for a higher 
rating for the right elbow disability.  If an 
increased rating is not granted to the veteran's 
satisfaction, prepare a supplemental SOC (SSOC) 
and send it to him and his representative.  Also 
give them time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


